      Case 2:15-cr-20106-MFL-MKM ECF No. 824, PageID.3668 Filed 03/25/21 Page 1 of 2
 MIE 1A                             Order of the Court to Continue Supervision
 Revised 08\18
                                     UNITED STATES DISTRICT COURT
                                                   for the
                                         Eastern District of Michigan


 UNITED STATES OF AMERICA

                 v.

 WILLIAMS, Eric Christopher                                         Crim. No.: 15-CR20106-16


On 03/09/2021 the Court authorized the issuance of a supervised release warrant based upon a violation petition
citing violations of supervision. The issues of the violations were heard in Court on 03/24/2021, and the Court
made the following findings:
  X    Guilty of violating conditions of supervision. The following special condition of supervision is added.

       You will be monitored by the form of location monitoring technology indicated below for a period of
       eight consecutive months, and you must follow the rules and regulations of the location monitoring
       program. Costs of monitoring is waived.

       _X_ GPS Monitoring (including hybrid GPS)

       _X You are restricted to your residence at all times except for employment; education; religious services;
       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
       obligations; or other activities as pre-approved by the officer (Home Detention).

        X Home Detention: You are restricted to your residence at all times except for employment; education;
       religious services; medical, substance abuse, or mental health treatment; attorney visits; court
       appearances; court-ordered obligation; or other activities as pre-approved by the probation officer.




                                                               Respectfully submitted,


                                                               s\Lamara H. Werts
                                                               United States Probation Officer
      Case 2:15-cr-20106-MFL-MKM ECF No. 824, PageID.3669 Filed 03/25/21 Page 2 of 2

                                          ORDER OF THE COURT

Pursuant to the above, it is ordered that the pending violation matter be resolved and supervision in this case be
continued. All conditions imposed at the time of sentencing, along with any subsequent modifications to those
conditions (including the home detention and GPS monitoring conditions added and described above), remain in
effect. The Court waives the costs of the GPS monitoring. Finally, WILLIAMS shall be released from Midland
County Jail immediately.



                     Dated this 25th Day of March, 2021.



                                                               s/Matthew F. Leitman
                                                               Matthew F. Leitman
                                                               United States District Judge
